Fourth Court of Appeals
                                San Antonio, Texas
                                      January 5, 2021

                                    No. 04-20-00522-CV

                                      FROST BANK,
                                        Appellant

                                              v.

                               Steven A. DAVIS, M.D., P.A.,
                                         Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI16478
                        Honorable Norma Gonzales, Judge Presiding


                                      ORDER

       Appellant filed a Motion to Review Further Trial Court Orders and Motion for Stay. In
its motion, appellant requests a stay of the underlying trial court proceedings, including
discovery, pending resolution of this appeal. Appellee opposes the requested relief.

        After consideration, we GRANT appellant’s request for a stay and ORDER the trial
court proceedings, including discovery, STAYED pending further order of this court.

       It is so ORDERED on January 5, 2021.

                                                                PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court